Citation Nr: 1214605	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO. 09-20 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a psychogenic sleep disorder, on a direct basis or as secondary to service-connected somatoform disorder with anxiety disorder.

2. Entitlement to service connection for sleep apnea, on a direct basis or as secondary to allergic rhinitis and sinusitis. 

3. Entitlement to an increased evaluation for dermatitis of the hands, currently rated 10 percent disabling. 

4. Entitlement to an increased evaluation for allergic rhinitis with sinusitis, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1974 to August 1994.

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in pertinent part denying an increased evaluation for dermatitis of the hands, rated 10 percent disabling. The Veteran submitted a notice of disagreement in August 2003. A statement of the case (SOC) was issued in September 2003. The Veteran then effectively perfected her appeal by a January 2004 request for a formal hearing and for "DRO" review, then also requesting review by the "Decision Review Board." She was afforded an informal hearing with the Decision Review Officer (DRO) in May 2004 in lieu of a formal hearing, and the DRO then informed that the Veteran would be afforded an VA medical examination to evaluate her claimed disabilities. However, it does not appear that there was follow-up to that hearing, with no contemporaneous examination thereafter afforded the Veteran, and otherwise no appeal process at that time for her perfected appeal. While the Veteran did thereafter submit an additional claim for an increased evaluation for dermatitis of the hands in September 2007 (which was followed by an RO rating action in April 2008, a notice of disagreement in July 2008, an SOC in May 2009, and a Form 9 in June 2009), the Board finds that the appeal of the claim for an increased evaluation for dermatitis of the hands remained pending as arising from the July 2003 RO rating decision, with perfection of that appeal by the January 2004 submitted statement and associated informal hearing in May 2004. 38 C.F.R. §§ 20.200, 20.202 (2011)
 
In the course of appeal, the Veteran changed her address, and the RO serving as her Agency of Original Jurisdiction also changed to the RO in St. Petersburg, Florida. 

The appeal also arises from an April 2008 St. Petersburg, Florida RO decision granting an increased evaluation for allergic rhinitis to 10 percent, effective September 19, 2007. 

The appeal also arises from a November 2010 St. Petersburg, Florida RO decision in pertinent part denying service connection for sleep apnea. The Board has recharacterized the Veteran's sleep apnea claim more broadly as one for service connection for a sleep disorder, based on the Veteran's submitted statements, supporting medical evidence, and new United States Court of Appeals for Veterans Claims (Court) precedent. The Veteran in her July 2009 statement of claim that gave rise to the appeal effectively characterized her sleep disorder as having both psychogenic and sleep apnea components. She persisted with this broader characterization in her notice of disagreement submitted in December 2010. Additionally, in an October 2009 submitted statement the Veteran more broadly characterized her sleep problem as an ongoing one dating from service and present in conjunction with her psychiatric difficulties (characterized by her as depression, but service connected (based on medical evidence presented) as somatoform disorder with anxiety disorder). Service and VA treatment and examination records also reflect both sleep impairment components. It is incumbent upon VA to broadly characterize and develop claims to reflect any disability presented in the affected part potentially causative of the Veteran's symptoms. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (claim should be interpreted broadly based on expected knowledge base of the non-expert claimant and based on the medical evidence presented). 

In a recent precedential opinion, the Court found it inherently unreasonable to impute self-knowledge of mental conditions from which the Veteran may be suffering to limit the scope of a claim. Id. Similarly, in this case the Veteran's claim for service connection for sleep apnea has been recharacterized as a claim for sleep disorder, based on inherent unreasonableness of imputing self-knowledge on the part of the Veteran about the disability or disabilities causative of her claimed sleep impairment. Conditions occurring while a person sleeps cannot reasonably be characterized as within the ambit of conscious knowledge. The Board will similarly not hazard to impute to the Veteran knowledge of whether her service-connected anxiety disorder was causative of a sleep problem or visa versa. Accordingly, the Board has more broadly characterized the claim to capture implicated aspects of both direct service connection and secondary service connection as due to the Veteran's service-connected somatoform disorder with anxiety disorder. 

The Board recognizes that this raises the possibility of service connection for two different psychiatric disorders: a psychological sleep disorder, and the already service-connected somatoform disorder with anxiety disorder. The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently recognized that separately diagnosed psychiatric conditions could be service connected, but could not be separately rated unless they resulted in different manifestations. Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("Section 4.14 clearly contemplates that several separately diagnosed disorders may have a single manifestation, and it clearly prohibits the VA from rating that manifestation for each disorder."). The Board creates just this scenario of multiple service-connected psychiatric disabilities by this decision, and leaves to the RO the determination whether separate ratings are appropriate. 

The Veteran testified before the undersigned Acting Veterans Law Judge in May 2011 at a Travel Board hearing conducted at the RO in St. Petersburg, Florida. The transcript of that hearing is contained in the claims file. The Veteran and her authorized representative then only addressed the claims for increased evaluation for dermatitis of the hands and allergic rhinitis as issues subject to appellate review before the Board. However, on the same day has the hearing the Veteran submitted a VA Form 9 perfecting her appeal of the claim for service connection for a sleep disorder to include sleep apnea. The sleep disorder claim is thus also before the Board for review, notwithstanding statements made at the hearing. 

As noted in the Remand, infra, the Board has recharacterized the appealed claim for increased evaluation for allergic rhinitis as allergic rhinitis with sinusitis, based on the medical evidence of record reflecting a broader upper respiratory condition than that encompassing only the nasal passages. 

The issues of entitlement to service connection for sleep apnea, entitlement to an increased evaluation for dermatitis of the hands, and entitlement to an increased evaluation for allergic rhinitis with sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent and probative evidence of record preponderates in favor of service-connected somatoform disorder with anxiety disorder having caused psychogenic insomnia. 


CONCLUSION OF LAW

The criteria for service connection for psychogenic insomnia are met on a secondary basis. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Board has herein granted service connection for the Veteran's claimed insomnia of psychogenic origin. This constitutes a complete grant of the benefit sought on appeal with regard to the claimed insomnia of psychogenic origin, as secondary to service-connected psychiatric disability. To the extent the Veteran also has insomnia as associated with sleep apnea, that is the subject of remand, below. There thus is no reasonable possibility that additional notice or development will further the service connection claim adjudicated herein. 

Pursuing further development, including to address service connection for psychogenic sleep apnea on a direct basis, would waste scarce VA resources on additional process without a reasonable possibility of additional benefit flowing to the Veteran. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 


II. Claim for Service Connection for Insomnia of
 Psychogenic Origin

The Veteran contends, in effect, that she has insomnia related to her service-connected somatoform disorder with anxiety disorder.

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id. 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) . A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service. Watson v. Brown, 4 Vet. App. 309, 314 (1993). 

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310 . Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice- connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the nonservice-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310. In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2011). 

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the Courts decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a non-service-connected condition by a service-connected condition. See 71 Fed. Reg. 52,744 -47 (Sept. 7, 2006). Under the revised section 3.310(b), the regulation provides that: 

Any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected. However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service- connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310(b) ). 

38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).
 
The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Serviced medical records reflect treatment for mental health difficulties characterized as an adjustment disorder or adjustment disorder with depressed mood or anxiety with depression secondary to life stressors. 

A January 1977 service treatment record assesses difficulties including insomnia associated with eczema of the hands and associated itchiness. A November 1977 treatment record reflects a report of no sleep for three nights associated with a cold and head congestion. A May 1980 service treatment record reflects a complaint of sleepiness for multiple days not directly associated with another medical condition; the treating practitioner prescribed 48 hours of rest. A July 1980 service treatment record notes symptoms including dysmenorrhea and sleepiness, but does not specifically diagnose insomnia. Multiple August 1991 treatment records reflected treatment for conditions associated with depression or mood impairment or adjustment disorder, with noted sleep difficulties characterized as insomnia or sleep impairment. 

Post service treatment records include records consistent with the Veteran's sleep difficulties in service in August 1991, with insomnia associated with mental difficulties including depression. The Veteran's service separation examination in May 1994 provides no notation of past or current difficulties with either psychiatric disability or insomnia. However, a May 1994 report of medical history notes difficulties both with insomnia and excessive worry. 

Post service treatment records reflect some ongoing difficulties with sleep, daytime hypersomnolence, and respiratory conditions including asthma. The Veteran was seen in November 2001 for possible sleep apnea based on prior sleep studies, and she then reported a 20-year history of sleep problems, including awakening frequently reportedly due to snoring, having difficulty waking up, not feeling rested, and suffering from daytime somnolence. She reported taking a sleeping pill to sleep. Other noted complaints included headaches, and dyspnea with exertion including with climbing seven stairs. She also then complained of a two-month history of profuse rhinorrhea. A sleep study in December 2001 resulted in a finding of normal sleep efficiency, but with respiratory disturbances three time per hour while sleeping, and noted daytime somnolence. The study assessed that upper airway resistance syndrome (UARS) was to be ruled out. 

Post service treatment and examination records are also notable both for psychiatric treatment and for somatization. Treatment records in 2009 and 2010 note the Veteran's complaints of increasing intermittent burning pain from the toes up to the top of her head, including in her bones, which were only partially explained by rheumatic disease. 

The Veteran echoed these increasing pain complaints upon VA psychiatric examination for compensation purposes in July 2010. She also then complained of ongoing insomnia, and further reported ongoing frequent depression, and nearly daily anxiety. The VA psychiatric examiner noted that the Veteran was then service-connected for somatization disorder, but opined that her mental disorder was more appropriately diagnosed as an anxiety disorder. However, the examiner further opined that the Veteran's "sleep difficulty" was associated both with the anxiety disorder and with her sleep apnea. 

Upon a May 2010 VA examination for compensation purposes addressing respiratory disease, the Veteran provided a service history of being unable to fall asleep before 11 p.m. and waking up multiple times nightly. She further informed that this difficulty with sleep had grown progressively worse. The examiner noted a long history of snoring and sleep difficulty, and reviewed multiple sleep studies were performed. He observed that a March 1997 study was negative for sleep apnea the first night but evidenced a 10-second episode of apnea the second night. That study concluded with an assessment of no sleep apnea, with the possibility of upper airway resistance. The same conclusions were reached upon a Walter Reed sleep study performed in February 2002. However, the May 2010 examiner noted that more recently a February 2010 polysomnogram study assessed central sleep apnea, and a study performed in May 2010 for the VA examination for compensation purposes produced the same assessment. Based on the 2010 studies, the examiner assessed mild central sleep apnea and mild nocturnal hypoxemia. 

Notwithstanding the Veteran's assessed respiratory conditions, upper airway conditions, and sleep apnea, the Veteran has been diagnosed and service-connected for a variously diagnosed psychiatric disorder, to include depression, anxiety disorder, and somatization disorder. The assessment by the VA psychiatric examiner for compensation purposes in July 2010 that the Veteran's sleep difficulty was associated with her psychiatric disorder is not inconsistent with the balance of past records both in service and post service reflecting some degree of insomnia associated with anxiety disorder or depression. 

Accordingly, the Board finds that there is sufficient affirmative evidence of record, and a sufficient paucity of contrary evidence within the record, to cause the Board to find the preponderance of the competent, credible, relevant evidence of record favoring service connection for psychogenic insomnia as secondary to service-connected somatoform disorder with anxiety disorder. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310. 


ORDER

Service connection for psychogenic insomnia is granted. 


REMAND

The Board notes at the outset that the Veteran was last afforded a Statement of the Case (SOC) reviewing the ratings for her appealed dermatitis of the hands and allergic rhinitis in May 2009. Yet she was afforded further VA examinations which evaluated these conditions in May 2010. When evidence is received by the agency of original jurisdiction prior to transfer of the records to the Board of Veteran's Appeals after an appeal has been initiated, the evidence will be referred to the appropriate rating or authorization activity for review and disposition. 38 C.F.R. § 19.37 (2011). A review of the record does not show that the RO has considered the appealed issues of entitlement to higher ratings for dermatitis of the hands and allergic rhinitis in light of this new evidence. Unless this procedural right is waived by the veteran, any additional evidence must be referred to the RO for review and preparation of a supplemental statement of the case. Id.; 38 C.F.R. § 20.1304(c) (2011).

The Veteran was afforded a VA examination in May 2010 to address disabilities including her service-connected allergic rhinitis. The examiner noted that the condition also included sinusitis, and the Veteran reported having non-incapacitating sinusitis episodes approximately three times yearly lasting approximately seven days each. This associated sinusitis has not been considered in rating the Veteran's allergic rhinitis, but should be as part and parcel of the recurrent upper respiratory condition, as supported by VA treatment and examination records. 

Additionally, at her VA examination in May 2010 the Veteran reported daily chronic nasal symptoms, but at her hearing before the undersigned in May 2011 she reported additional difficulties including allergy attacks approximately once weekly and lasting a couple of days before relief, and disturbed sleep due to clogging of nasal passages which prevented her breathing and caused her to get up at night. These further symptoms and impairments associated with her allergic rhinitis, not reflected upon most recent examination in May 2010, inform of worsening of her allergic rhinitis since that examination, necessitating further examination to evaluate the nature and severity of the disability. 38 C.F.R. § 3.327 (2011).

The Board notes that the Veteran has sought to conflate her service-connected dermatitis of the hands with other sensitivities, including current or past skin conditions affecting other parts of the body, intolerance for perfumes and many body creams or lotions, and more general chemical sensitivity. It is unclear to the Board whether the asserted sensitivities are in fact a disability which may potentially be subject to service connection. See 38 C.F.R. § 3.303(c) (2011). In any event, if the Veteran seeks to raise a claim for service connection for environmental sensitivity-related disabilities other than dermatitis of the hands, she at liberty to do so by filing such a claim with the RO. Such separate or distinct disabilities may not be piggy-backed onto her service-connected dermatitis of the hands through an increased rating claim. See 38 C.F.R. § 3.303(a) (2011) (recognizing service connection for a "particular disease or injury resulting in disability [....]") (emphasis added). 

As discussed in the body of the Board's Decision, supra, the Veteran has been recognized as having psychogenic insomnia, but has also claimed entitlement to service connection for a condition insomnia or sleep impairment characterized as sleep apnea, which would thus be of physical disability origin. The Board has thus split the issue, granting psychogenic insomnia but remanding the claim for service connection for sleep apnea. The claim for service connection for sleep apnea was last considered by the RO in a March 2011 statement of the case (SOC). However, because VA medical examiners have potentially implicated the Veteran's claimed upper airway disease of allergic rhinitis with sinusitis in her claim for service connection for sleep apnea, and the Board has herein expanded the nature of the service-connected upper airway disease to include sinusitis, the claim for service connection for sleep apnea must properly be considered including as secondary to this expanded service-connected disability. All potential theories of entitlement to a benefit under the law and regulations implicated by the record must be considered. Floyd v. Brown, 9 Vet. App. 88 (1996); but see Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008) (Board commits error only in failing to discuss a theory of entitlement that was raised either by the appellant or by the evidence of record; Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion). This new theory of entitlement does not constitute a new claim, and thus must be considered as part of the entire claim for service connection for sleep apnea. Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim). 

Remand development must thus include VA examination both to address the nature and severity of the Veteran's service-connected allergic rhinitis and sinusitis, and to also address whether the Veteran's claimed sleep apnea is caused or aggravated by the allergic rhinitis and sinusitis. For the Board to otherwise only address direct service connection in a current decision would amount to piecemeal adjudication, which is to be avoided. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with an updated VCAA notice, including in particular to inform her of the evidence necessary to substantiate her claim for service connection for sleep apnea on both direct and secondary bases, including secondary service connection based on causation or aggravation. Advise her of the bases of the remanded claims and the relative roles of VA and the claimant in obtaining records in support of these claims, appropriately asking her for evidence and assistance in obtaining evidence for each of these claims. 

Also then provide her with an additional opportunity to submit evidence or argument in furtherance of the remanded claims. Associate any records or responses received with the claims file, and follow up with any indicated development. 

2. Schedule the Veteran for an examination to address the nature and severity of her allergic rhinitis with sinusitis and to offer an opinion on sleep apnea including questions of causation or aggravation of sleep apnea by her service-connected rhinitis/sinusitis. (A prior examiner has already adequately addressed whether sleep apnea is directed related to service.) The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner. Any tests or studies necessary to address the questions posed should be undertaken, and should be discussed in the examination report. The examiner should do the following: 

a. The examiner is hereby advised that the examination is necessitated in part by the Veteran's assertion at her May 2011hearing of greater symptoms of her allergic rhinitis with sinusitis than were reflected upon most recent examination for compensation purposes addressing upper respiratory disability in May 2010.

b. Provide a detailed report of the current nature and severity of the Veteran's rhinitis and sinusitis, including effects on daily functioning and any necessary ongoing care and treatment. A history should be noted of any intervals of incapacitating exacerbations and their frequency and duration, any necessary hospitalizations, and medications required inclusive of any systemic corticosteroids or other systemic therapies. 

c. On the issue of service connection for sleep apnea, please render an opinion of whether it is at least as likely as not (50 percent or greater probability) that service-connected allergic rhinitis or sinusitis caused or aggravated (permanently increased in severity) any current sleep apnea. 

d. The examiner must provide factual bases and a complete rationale for all opinions expressed. In so doing, the examiner should carefully review prior examination and treatment records, and consider other evidence, inclusive of the Veteran's own assertions and other submitted lay evidence. 

e. The examiner is advised that a lay statement may support causation or aggravation, to the extent the layperson making the statement is competent to provide the substance of the statement (to the extent the statement is within the ambit of lay knowledge), and to the extent the statement is found credible based on usual indicia of credibility. Whether the examiner relies upon statements or rejects statements as not competent or not credible, the examiner should clearly state his/her conclusions about the competence or credibility of the statements, and the reasons for those conclusions. 

f. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it, or else the evidence is more favorable.

g. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims file, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation why that is so.

3. Thereafter, readjudicate the remanded claims de novo.
In rating service-connected disabilities the subject of remand, RO should include the Veteran's sinusitis as part of the service-connected upper respiratory process the subject of remand, now recharacterized as allergic rhinitis with sinusitis. If any of the benefits sought by the remanded claims is not granted to the Veteran's satisfaction, provide her and her representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


